Citation Nr: 9913269	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-09 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims has been obtained by 
the agency of original jurisdiction.

2.  The appellant has been diagnosed with PTSD.  His PTSD is 
currently manifested by severely impaired memory, 
concentration, and judgment; chronic sleep impairment; 
depressed mood; and frequent suicidal ideation.  Because of 
the symptoms of his PTSD, he is totally occupationally and 
socially impaired.


CONCLUSION OF LAW

The criteria for a disability evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1996 the appellant was treated as a VA outpatient 
for severe PTSD.

In February 1997 the appellant was treated as a VA outpatient 
for PTSD.  The examiner noted that the appellant still had 
obsessive memories of World War II, which were set off by 
airplane noise and loud noises.

At an August 1997 VA examination, the appellant complained 
that he was suicidal, depressed, lethargic, unable to sleep, 
and unable to work.  He complained also of a poor memory and 
an inability to concentrate.

The examiner noted that the appellant was unable to recall 
three objects after a five-minute interval.  He was unable to 
perform serial seven's.  He was confused and disoriented.  He 
paused often in mid-sentence and was unable to complete his 
thoughts or responses.  He appeared to be severely depressed.  
His memory, concentration, and judgment were impaired 
severely.  He continued to have all major symptoms of 
dysthymia.  His sleep disturbances were chronic.  He denied 
auditory and visual hallucinations.  He denied delusions.  He 
denied homicidal ideations.  He admitted to frequent suicidal 
ideations.  The examiner stated that there appeared to be a 
significant loss of judgment due to the appellant's service-
connected disorder.

The examiner noted that the appellant had been followed at 
the Birmingham, Alabama, VA Medical Center for the past 15 
years.  The examiner added that he had reviewed available 
records prior to his examination of the appellant.

The examiner diagnosed chronic severe dysthymic disorder.  On 
Axis IV, the examiner noted total social isolation and 
frequent suicidal ideation.  The examiner assigned a GAF  of 
40 .

The examiner noted that the appellant had total social and 
occupational impairment due to his service-connected 
disorder.

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected disability.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  All relevant facts have been properly developed, and 
no further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for the rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).

All mental disorders, whether diagnosed as dysthymic 
disorder, PTSD or a combination of both disorders, are rated 
under the same criteria, the "General Rating Formula for 
Mental Disorders".  38 C.F.R. § 4.130, Diagnostic Codes 
9411, 9433 (1998).  The regulation reads as follows for the 
70 and 100 percent ratings:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (1998).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b)(1998).

After a careful and thorough review of the evidence, with 
application of the benefit of the doubt rule, the evidence 
supports the conclusion that the appellant's service-
connected PTSD satisfies the criteria for a 100 percent 
disability rating.

The evidence shows that the predominant symptoms of the 
appellant's PTSD are severely impaired memory, concentration, 
and judgment; chronic sleep impairment; depressed mood; and 
frequent suicidal ideation.

The VA examiner, who conducted the August 1997 examination, 
assigned a GAF of 40 and noted that the appellant had total 
social and occupational impairment.

Although the appellant does not suffer from all of the 
symptoms included in the criteria for a 100 percent 
disability rating, his disability picture is more severe than 
that required for a 70 percent evaluation and more nearly 
approximates the criteria required for a 100 percent rating 
than a 70 percent rating.  Because the appellant is unable to 
work, he is totally occupationally impaired.  Therefore, a 
100 percent evaluation for PTSD is granted.

In light of the foregoing grant, the appellant's claim for a 
total disability evaluation based on individual 
unemployability due to a service-connected disability is 
deemed moot.


ORDER

A 100 percent evaluation for the appellant's service-
connected PTSD is granted, subject to the criteria that 
govern the payment of monetary awards.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 
  Global Assessment of Functioning (DSM-IV(tm))

  Under DSM III-R and the Revised DSM IV, a score of 31 to 40 is consistent with some impairment in 
reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).


